DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 5 is objected to because of the following informalities: 
Claim 5 is not spaced away from claim 4.  
Claim 5 contains improper indentation.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 – 3, 5 – 6, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 2, Applicant’s list of materials for the functional layer contains adjectives, but are missing nouns. For example, “an electrochromic” is a descriptive word (adjective”), but the noun (e.g. “material”) is missing from most of the Markush group options.
With respect to claim 3, which is dependent on claim 2, requires the functional layer to consist of the materials listed in claim 2. Claims 2 requires “the functional layer is selected from the group consisting of an electroconductive material, a thermochromic material, a photochromic material, a low-e type material, an actively defrosting material, a transparent conductive oxide material, or a combination thereof. Claim 3 requires a protective layer, which is not listed or described as one of the materials of claim 2 that limit the materials of the functional layer.
Claim 5 recites the limitation the “method of claim 1.”  Claim 1 is a product and does not recite any method steps. There is insufficient antecedent basis for this limitation in the claim.
Furthermore, claim 5 recites the limitation "the alkali oxide" in the method of claim 1.  There is insufficient antecedent basis for “the alkali oxide” in the claim 1. It is assumed Applicant intended claim 5 to be dependent on claim 4.
Claim 6 recites the limitation "the alkali oxide" in the article of claim 1.  There is insufficient antecedent basis for “the alkali oxide” in the claim 1. It is assumed Applicant intended claim 6 to be dependent on claim 4.
With regard to claim 16, the phrase “further comprising” suggests the presence of an additional component. However, it is unclear whether Applicant is attempting claim the article is a window, the article comprises a window, or a window is an external component relative to the claimed article. Clarification of how the claimed window relates to the claimed article is requested.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 & 4 – 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. (WO 2003/068501 A1), in view of Siebers et al. (US 2005/0250639 A1).
With regard to claim 1, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer (Applicant’s “substrate”), a layer of multiple layers of polymer connecting the front and rear plies (Applicant’s “laminate layer”), and a thin chemically strengthened aluminosilicate glass rear (inner) layer (Applicant’s “the glass layer”) (pgs. 14 – 15). The thin chemically strengthened aluminosilicate glass rear layer has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). The glass layers may comprise soda-lime glass (pg. 14).  The thin chemically strengthen glass layer may be treated with a coating process (pg. 11) (Applicant’s “functional layer disposed on the glass layer”).
Mannheim et al. teach the thin chemically strengthened aluminosilicate glass rear layer (Applicant’s “glass layer”) has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) consists of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”). Therefore, the thickness of the substrate is thicker than the glass layer.
Mannheim et al. teach a chemically strengthened glass layer, but fail to teach the coefficient of thermal expansion (CTE) or alkali oxide content of the glass layer.
Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) for use in applications imposed to high demands on the strength and/or scratch resistance, such as safety glass for vehicles (paragraph [0093]), has a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), touches Applicant’s claimed range of less than 35 x 10-7/°C. 
	Therefore, based on the teachings of Siebers et al., it would have been obvious to one of ordinary skill in the art at the time of the invention to use a glass sheet of high temperature resistance and temperature gradient strength as the inner glass layer taught by Mannheim et al. by using a glass substrate and glass sheet having a CTE of 3.5 x 10-6/K to 5.0 x 10-6/K and an alkali oxide content of less than 4 wt. %, in order to have a specific aluminosilicate glass that provides high strength and scratch resistance. 

With regard to claims 4 – 5, Seibers et al. teach the alkali oxide content in the glass layer is less than 4 wt.% (paragraph [0049]), more preferably less than 1.5 wt.% (paragraph [0081]), which is within Applicant’s claimed range of 10% by weight or less and 5% by weight or less. This alkali oxide content provides high heat resistance and temperature gradient strength to the aluminosilicate glass (paragraph [0049]).
With regard to claim 6, Siebers et al. teach the alkali oxide is sodium oxide (paragraph [0081]).
With regard to claim 7, Mannheim et al. teach the rear layer of chemically strengthened thin glass has a thickness of less than 0.7 mm and preferred 0.5 mm thickness) (pg. 10), which is less than 2.5 mm or less. 
With regard to claim 8, as discussed above, Mannheim et al. teach the thin chemically strengthened aluminosilicate glass rear layer (Applicant’s “glass layer”) has a thickness of less than 0.7 mm and preferred 0.5 mm thickness (pg. 10). Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) consists of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”). Therefore, the thickness of the substrate is thicker than the glass layer. Additionally, as discussed above, Mannheim et al. teach the front, annealed glass layer is composed of soda lime glass (pg. 14).
With regard to claim 9, as discussed above for claims 1 & 8, Mannheim et al. teach a glazing construction comprising a front (outer) annealed glass layer comprising soda lime (Applicant’s “substrate”).
With regard to claims 10 – 11, Mannheim et al. teach the front (annealed glass) layer (Applicant’s “substrate”) faces the impact (outer layer) consists of multi-plies of thick (2 – 25 mm) annealed glass (Applicant’s “substrate”) (pg. 12), which includes Applicant’s claimed thickness of about 6 mm and overlaps with Applicant’s claimed range of less than 6 mm thick.
With regard to claim 12, as discussed above, Mannheim et al. teach multiple layers of polymer between the front and glass layers (Applicant’s “laminate layer”).
With regard to claims 13 – 14, Siebers et al. teach a chemically tempered (strengthened) float glass (paragraph [0017]) with a CTE between 3.5 and 5.0 x 10-6/K (which is equivalent to 35 to 50 x 10-7/°C) for high temperature gradient strength (paragraph [0074]), which is within Applicant’s claimed range of 20 x 10-7/°C to 50 x 10-7/°C and touches Applicant’s claimed range of 20 x 10-7/°C to 35 x 10-7/°C. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 15, Mannheim et al. teach the multiple layers of polymer disposed between the front and rear glass layers (“laminate layer”) can be composed of polyvinyl butyral, polyurethane, thermoplastic polyurethane, and polycarbonate (pgs. 14 – 15).  
With regard to claim 16, Mannheim et al. teach glazing (window) for vehicles (automobiles) (pg. 1). Seibers et al. teach the glass with a CTE in the claimed range is used as a safety glass for vehicles (“automobile window”) (paragraph [0093]).

Claim 2 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. & Siebers et al., as applied to claim 1 above, and further in view of Hartig et al. (U.S. Patent No. 5,557,462).
With regard to claim 2, Mannheim et al. fail to teach the coating layer (“functional layer”) is one or more of an electrochromic material, a thermochromic material, a photochromic material, a low-e type material, an actively defrosting material, and/or a transparent conductive oxide material.
Hartig et al. teaches a glass laminate comprising a multilayered low-e glass coating system (title, Col. 6, Lines 23 – 45, Col. 10, Lines 54 – 67) on the inside surface (rear surface) of at least one glass pane (Col. 12, Lines 29 – 32).  Low-e coated glass is desired for excellent solar management properties, non-reflectivity, and durability (Col. 1, lines 14 – 16 & Col. 6, Lines 6 – 19).

    PNG
    media_image1.png
    295
    478
    media_image1.png
    Greyscale

Therefore, based on the teachings of Hartig et al., it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to coat at least one surface of the thin glass layer taught by Mannheim et al. with a low-e coating in order to improve the properties of solar management, durability, and low reflectivity.

Claims 2 – 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mannheim et al. & Siebers et al., as applied to claim 1 above, and further in view of Defendini et al. (U.S. Patent No. 5,244,557 A).
With regard to claim 3, the references cited above fails to teach the functional layer comprises an electrochromic material disposed on the glass layer and a protective layer disposed on a surface of the electrochromic material, which is not in contact with the glass layer.
Defendini et al. teach an electrochromic safety glazing comprising two glass sheets (1)(7) joined by a PVB sheet (8), a thermoplastic seal between the inner glass sheet and an outer sheet belonging to an electrochromic system (3)(4)(5) (“electrochromic material”). An ultraviolet (UV) block layer (“protective layer”) (not shown) deposited above the electrolyte layer (4) of the electrochromic system, which is the surface of the electrochromic material not in contact with the glass layer (1), to protect the system from the harmful effects of UV light (Col. 5, Lines 28 – 48 & Fig. 1A). Electrochromic materials permit a degree of control over the amount of solar energy entering through a glazing, such as through a window of a vehicle’s passenger compartment (Col. 1, Lines 12 – 19).

    PNG
    media_image2.png
    428
    552
    media_image2.png
    Greyscale

Therefore, based on the teachings of Defendini et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a functional layer of an electrochromic system (“electrochromic material”) and a protective layer, such as a UV block layer on the surface of the electrochromic material not in contact with the glass layer, in order to provide a degree of control over the amount of solar energy entering through a glazing, and protect the electrochromic materials from the possibly harmful effects of UV light.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 8 & 12 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 – 4, 6, 8 – 9, 13 of U.S. Patent No. 9,782,949. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, ‘949 claims an article comprising a first glass sheet comprising a CTE of 50 x 10-7°C or less (claims 12 – 13). The article further comprises a second glass sheet (“substrate”), wherein the second glass layer is thicker than the first glass layer (claim 1). A laminate layer is disposed between the first glass layer and the substrate. An electrochromic material (“functional layer”) is disposed on the first glass layer (claim 1).
With regard to claim 2, as discussed above for claim 1, ‘949 claims the functional layer is an electrochromic material.
With regard to claim 3, as discussed above for claim 1, ‘949 claims the functional layer is an electrochromic material. Additionally, ‘949 claims a protective layer disposed on the second face of the electrochromic material which is not in contact with the glass layer (claim 1).
With regard to claim 4, ‘949 claims alkali oxide is present in the first glass sheet in the amount of 10 percent weight or less (claim 1).
With regard to claim 5, ‘949 claims alkali oxide is present in the first glass sheet in the amount of 5 percent by weight or less (claim 4).
With regard to claim 6, ‘949 claims the alkali oxide is sodium oxide (claims 3 & 8 – 9)
With regard to claim 7, ‘949 claims the thickness of the first glass sheet is 0.5 to 1.1 mm (claim 1), which is less than 2.5 mm.
With regard to claim 8, ‘949 claims the second glass sheet (substrate) comprises soda lima glass having a thickness greater than the first glass sheet (claim 1).
With regard to claim 12, ‘949 claims the laminate layer is disposed between the substrate and the glass layer (claim 1)
With regard to claims 13 – 14, ‘949 claims the coefficient of thermal expansion of the first glass layer is 20 x 10-7°C to 50 x 10-7°C (claim 13), which includes Applicant’s claimed ranges of 20 x 10-7°C to 35 x 10-7°C.
With regard to claim 15, ‘949 claims the laminate layer further comprising a material selected form the group consisting of polyvinyl butyral, thermoplastic, thermoplastic ionoplast, polycarbonate, polyurethane, a UV curable polymer, silicone, and combinations thereof (claim 6).
With regard to claim 16, ‘949 claims the article is an architectural window (claim 1).

Claims 9 – 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,782,949, in view of Mannheim et al. (WO 2003/068501 A1). 
With regard to claim 9, ‘949 claims the second glass sheet (substrate) comprising soda lime glass (claim 1), but do not teach the glass is annealed, heat strengthened, or fully tempered.
Mannheim et al. teach glazings composed of a second sheet of soda lime glass which is annealed (thermally tempered) (pgs. 12 & 15). Thermally tempered glass has the advantage to induce a compression layer of 20% of the original glass thickness to generate tiny fragmentation upon glass breakage (pg. 10).
Therefore, based on the teachings of Mannheim et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to anneal the second glass layer (substrate) to induce a compression layer of 20% of the original glass thickness to generate tiny fragmentation upon breakage.
With regard to claims 10 – 11, ‘949 fails to claim a substrate thickness of about 6 mm or less than 6 mm.
Mannheim et al. teach glazings comprising multiple panes of annealed glass, each of which have a thickness of 2 – 25 mm for the purpose to break or deviate the bullet and to have a first stopping power (pg. 12).
Therefore, based on the teachings of Mannheim et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of the annealed glass panes through routine experimentation in order to achieve the desired purpose of having a first stopping power to break or deviate a bullet. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 1 – 2 & 4 – 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4 – 6, & 8 of U.S. Patent No. 9,387,648. 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, ‘648 claims an article comprising a first glass layer comprising a CTE of from 20 x 10-7°C – 35 x 10-7°C, which is within Applicant’s claimed range of 50 x 10-7°C or less. The article further comprises a second glass layer (“substrate”), wherein the second glass layer is thicker than the first glass layer. A laminate layer is disposed between the first glass layer and the substrate. An electrochromic material (“functional layer”) is disposed on the first glass layer (claim 1).
With regard to claim 2, as discussed above, ‘648 claims an electrochromic material (claim 1).
With regard to claims 4 – 5, ‘648 claims the first glass layer has an alkali oxide content is 10% by weight or less (claim 1), and more preferably 5% by weight or less (claim 2).
With regard to claim 6, ‘648 claims the alkali oxide is sodium oxide (claim 4).
With regard to claim 7, ‘648 claims first glass layer has a thickness of 2.5 of less (claim 1).
With regard to claim 8, ‘648 claims the substrate further comprises soda lime glass and has a thickness greater than that of the glass layer (claim 1).
With regard to claim 9, ‘648 claims the substrate comprises an annealed, heat strengthened, or fully tempered soda lime glass (claim 5).
With regard to claim 10, ‘648 claims overall article is less than 6 mm thick (claim 6). The term “about” in claim 10 of the current application includes values slightly about and below 6 mm. The range claimed in ‘658 includes a thickness of 5.7 – 5.99 mm, which meets the definition of “about 6 mm.” Therefore, the substrate thickness range claimed in ‘648 overlaps with Applicant’s claimed range of about “about 6 mm.” As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
With regard to claim 11, ‘648 claims the substrate is less than 6 mm thick (claim 6).
With regard to claim 12, as discussed above for claim 1, ‘648 claims the laminate layer is disposed between the substrate and the glass layer (claim 1).
With regard to claim 13, as discussed for claim 1 above, ‘648 claims the first glass layer has a CTE of from 20 x 10-7°C – 35 x 10-7°C, which is within Applicant’s claimed CTE range of from 20 x 10-7°C – 50 x 10-7°C.
With regard to claim 14, as discussed above for claim 1, ‘648 claims the first glass layer has a CTE of from 20 x 10-7°C – 35 x 10-7°C.
With regard to claim 15, ‘648 claims the laminate layer further comprises a material selected from polyvinyl butyral, a UV curable resin, a thermoplastic, a thermoplastic ionoplast, polycarbonate, polyurethane, a UV curable polymer, silicone, and combinations thereof disposed between the substrate and either the transparent glass layer or functional material (claim 8).
With regard to claim 16, ‘648 claims the article is an architectural window (claim 1).

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of U.S. Patent No. 9,387,648, in view of Defendini et al. (U.S. Patent No. 5,244,557 A). 
With regard to claim 3, ‘648 does not claim the functional layer comprises a protective layer disposed on a surface of the electrochromic material not in contact with the glass layer.
Defendini et al. teach an electrochromic safety glazing comprising two glass sheets (1)(7) joined by a PVB sheet (8), a thermoplastic seal between the inner glass sheet and an outer sheet belonging to an electrochromic system (3)(4)(5) (“electrochromic material”). An ultraviolet (UV) block layer (“protective layer”) (not shown) deposited above the electrolyte layer (4) of the electrochromic system, which is the surface of the electrochromic material not in contact with the glass layer (1), to protect the system from the harmful effects of UV light (Col. 5, Lines 28 – 48 & Fig. 1A). Electrochromic materials permit a degree of control over the amount of solar energy entering through a glazing, such as through a window of a vehicle’s passenger compartment (Col. 1, Lines 12 – 19).

    PNG
    media_image2.png
    428
    552
    media_image2.png
    Greyscale

Therefore, based on the teachings of Defendini et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a functional layer of an electrochromic system (“electrochromic material”) and a protective layer, such as a UV block layer on the surface of the electrochromic material not in contact with the glass layer, in order to provide a degree of control over the amount of solar energy entering through a glazing, and protect the electrochromic materials from the possibly harmful effects of UV light.

Claims 1 – 2, 4 – 9, & 11 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 9, & 24 of copending Application No. 15/075718 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With regard to claim 1, App. 15/075,718 claims an article comprising a glass layer having a coefficient of less than 35 x 10-7°C (claim 1), which is less than 50 x 10-7°C, a coating layer (“functional layer”) disposed on the glass layer, a substrate layer comprising glass and having a thickness greater than that of the glass layer, a laminate layer disposed between the substrate and either the glass layer (claim 1).
With regard to claim 2, App. 15/075,718 claims a coating layer (“functional layer”) comprising any one or more of a low-e type, an actively defrosting, and a transparent conductive oxide material (claim 1).
With regard to claim 4, App. 15/075,718 claims the glass layer has an alkali oxide content of 10 percent by weight or less (claim 1).
With regard to claim 5, App. 15/075,718 claims the glass layer has an alkali oxide content of 5 percent by weight or less (claim 24).
With regard to claim 6, App. 15/075,718 claims the alkali oxide is sodium oxide (claim 2).
With regard to claim 7, App. 15/075,718 claims the glass layer comprises a thickness of 2.5 mm or less (claim 1).
With regard to claim 8, App. 15/075,718 claims a substrate comprises a soda lime glass having a thickness greater than that of the glass layer (claim 1).
With regard to claim 9, App. 15/075,718 claims the substrate comprises an annealed, heat strengthened, or fully tempered soda lime glass (claim 5).
With regard to claim 11, App. 15/075,718 claims overall article is less than 6 mm thick (claim 1). Therefore, article comprising the substrate is inherently less than 6 mm thick.
With regard to claim 12, App. 15/075,718 claims the laminate layer is disposed between the glass substrate and the glass layer (claim 1).
With regard to claims 13 – 14, App. 15/075,718 claims an article comprising a glass layer having a coefficient of less than 35 x 10-7°C (claim 1)
With regard to claim 15, App. 15/075,718 claims the laminate layer further comprises polyvinyl butyral, a UV curable resin, a thermoplastic, a thermoplastic ionoplast, polycarbonate, polyurethane, a UV curable polymer, silicone, and combinations thereof (claim 9).
With regard to claim 16, App. 15/075,718 claims the article is an automotive window (claim 1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2 of copending Application No. 15/075,718, in view of Defendini et al. (U.S. Patent No. 5,244,557 A). 
With regard to claim 3, App. 15/075,718 fails to claim the functional layer comprises an electrochromic material disposed on the glass layer and a protective layer disposed on a surface of the electrochromic material, which is not in contact with the glass layer.
Defendini et al. teach an electrochromic safety glazing comprising two glass sheets (1)(7) joined by a PVB sheet (8), a thermoplastic seal between the inner glass sheet and an outer sheet belonging to an electrochromic system (3)(4)(5) (“electrochromic material”). An ultraviolet (UV) block layer (“protective layer”) (not shown) deposited above the electrolyte layer (4) of the electrochromic system, which is the surface of the electrochromic material not in contact with the glass layer (1), to protect the system from the harmful effects of UV light (Col. 5, Lines 28 – 48 & Fig. 1A). Electrochromic materials permit a degree of control over the amount of solar energy entering through a glazing, such as through a window of a vehicle’s passenger compartment (Col. 1, Lines 12 – 19).

    PNG
    media_image2.png
    428
    552
    media_image2.png
    Greyscale

Therefore, based on the teachings of Defendini et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate a functional layer of an electrochromic system (“electrochromic material”) and a protective layer, such as a UV block layer on the surface of the electrochromic material not in contact with the glass layer, in order to provide a degree of control over the amount of solar energy entering through a glazing, and protect the electrochromic materials from the possibly harmful effects of UV light.
This is a provisional nonstatutory double patenting rejection.

Claim 10 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/075,718, in view of Mannheim et al. (WO 2003/068501 A1). 
With regard to claim 10, App. 15/075,718 fails to claim a substrate thickness of about 6 mm.
Mannheim et al. teach glazings comprising multiple panes of annealed glass, each of which have a thickness of 2 – 25 mm for the purpose to break or deviate the bullet and to have a first stopping power (pg. 12).
Therefore, based on the teachings of Mannheim et al., it would have been obvious to a person of ordinary skill in the art prior to the effective filing date to adjust the thickness of the annealed glass panes through routine experimentation in order to achieve the desired purpose of having a first stopping power to break or deviate a bullet. It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        
/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781